AMC File Status Individual LOName LO Identifier # License Issue Date Status Status Date Loan Origination Company Name Loan Origination Company # License Issue date Status Status Date Secure Site Bradley C XXXXXXXX 433XXX 10/03/06 Approved 01/01/14 xxxxxxxxxxxxx 1/1/2011 Approved 1/1/2011 Secure Site Nicole A XXXXXX 431XXX 07/12/04 Approved 05/20/15 xxxxxxxxxxxxx 1/1/2011 Approved 1/1/2011 Secure Site Denise XXXXXX 415XXX 11/1/2001 Approved 6/13/2011 xxxxxxxxxxxxx 1/1/2011 Approved 1/1/2011 Secure Site Kevin XXXXXX 414XXX 9/10/2007 Approved 3/24/2011 xxxxxxxxxxxxx 1/1/2011 Approved 1/1/2011 Secure Site Judy XXXXXX 358XXX 12/07/06 Approved 01/18/11 xxxxxxxxxxxxx 10/30/2012 Approved 10/30/2012 Secure Site Gary XXXXXX 474XXX 6/2/2006 Approved 2/5/2010 xxxxxxxxxxxxx 2/5/2010 Approved 5/15/2015 Secure Site Franz XXXXXX 607XXX 3/13/2006 Approved 12/31/2012 xxxxxxxxxxxxx 3/13/2006 Approved 12/31/2012 Secure Site Edith XXXXXX 484XXX 1/26/1976 Approved 8/1/2012 xxxxxxxxxxxxx 1/26/1976 Approved 8/1/2012 Secure Site Edith XXXXXX 484XXX 1/26/1976 Approved 8/1/2012 xxxxxxxxxxxxx 1/26/1976 Approved 8/1/2012 Secure Site Joshua XXXXXX 431XXX 4/20/2011 Approved 12/31/2014 xxxxxxxxxxxxx 1/1/2011 Approved 1/1/2015 Secure Site David XXXXXX 420XXX 10/24/1994 Approved 4/15/2014 xxxxxxxxxxxxx 1/1/2011 Approved 1/1/2011 Secure Site Lucy XXXXXX 415XXX 1/2/2001 Approved 4/25/2011 xxxxxxxxxxxxx 1/1/2011 Approved 1/1/2011 Secure Site Lucy XXXXXX 415XXX 1/2/2001 Approved 4/25/2011 xxxxxxxxxxxxx 1/1/2011 Approved 1/1/2011 Secure Site Kelli XXXXXX 641XXX 6/15/2011 Approved 1/1/2015 xxxxxxxxxxxxx 1/1/2011 Approved 1/1/2011 Secure Site David XXXXXX 414XXX 8/7/2008 Approved 1/4/2013 xxxxxxxxxxxxx 1/1/2011 Approved 1/1/2011 Secure Site Todd XXXXXX 415XXX 4/27/2011 Approved 1/1/2015 xxxxxxxxxxxxx 1/1/2011 Approved 1/1/2011 Secure Site Lucy XXXXXX 415XXX 1/2/2001 Approved 4/25/2011 xxxxxxxxxxxxx 1/1/2011 Approved 1/1/2011 Secure Site Teresa XXXXXX 415XXX 1/19/2009 Approved 3/14/2012 xxxxxxxxxxxxx 1/1/2011 Approved 1/1/2011 Secure Site Donna XXXXXX 414XXX 7/5/2005 Approved 8/31/2013 xxxxxxxxxxxxx 1/1/2011 Approved 1/1/2011 Secure Site Mark XXXXXX 415XXX 4/1/1985 Approved 12/31/2014 xxxxxxxxxxxxx 1/1/2011 Approved 1/1/2011 Secure Site Denise XXXXXX 415XXX 6/10/2008 Approved 6/18/2013 xxxxxxxxxxxxx 1/1/2011 Approved 1/1/2011
